Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 9, 2021                                                                                      Bridget M. McCormack,
                                                                                                                  Chief Justice

  162657 & (22)(23)                                                                                           Brian K. Zahra
                                                                                                            David F. Viviano
                                                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
                                                                                                         Megan K. Cavanagh
  STEPHEN TELEHOWSKI,                                                                                    Elizabeth M. Welch,
           Plaintiff-Appellee,                                                                                         Justices

  v                                                                   SC: 162657
                                                                      COA: 356066
                                                                      Macomb CC: 2017-002186-DM
  CLAUDIA TELEHOWSKI,
           Defendant-Appellant.

  _____________________________________/

         On order of the Court, the motion for immediate consideration of the motion for
  stay of trial court proceedings is GRANTED. The motion for stay is DENIED. The
  application for leave to appeal the January 27, 2021 order of the Court of Appeals remains
  pending.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            March 9, 2021
         b0309
                                                                                Clerk